Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ response of 3/21/2022 has been considered and entered in the record. Amended Claims 16-35 are pending. The rejections of record have been withdrawn in view of Applicants’ amendments and arguments. The following new rejections are made in view of Applicants’ amendments. Applicants’ arguments have been considered but are not persuasive for the reasons as discussed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 19-35 are rejected under 35 U.S.C. 103 as being unpatentable over Somervell (US 2014/0273290) in view of Lowe et al (WO2004/085712).
	With respect to Claim 16, Somervell discloses an apparatus (Figure 2) comprising: an optical meter (paragraph 40)  configured to measure a swelling ratio of a block copolymer (paragraph 35) during solvent vapour annealing of the block copolymer; temperature controller (paragraphs 44-45) configured to receive a control signal indicative  (claims 16-18) of the swelling of the block copolymer and control the temperature of the block copolymer as indicated by the control signal. See Figure 2 and corresponding text; and paragraphs 35-54. Moreover, Somervell disclose that “a first time period can be correlated to a predetermined swell ratio, which can be measured by optical device 210”. See paragraph 56. Furthermore, Somerville discloses a sequencing device which controls the heating element in response to a measurement of swelling of the film layer. See Claim 18. Therefore, Somervell disclose measuring the time of swelling, the amount of swelling (swelling ratio), the correlation of the swelling ratio to a time period,  and the temperature of the swelling of the block copolymer.
	Somervell  differ from the claims at hand in that Somervell does not explicitly disclose measuring “a rate of swelling”, and “control the rate of swelling”. 
	Lowe et al also pertains to forming swellable polymers by self- assembly and discloses that swelling ratios and swelling rates are known parameters in the formation and characterization of swellable polymers. See paragraphs 34 and 74-83.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention to determine the swelling rate in the polymers of Somervell, for its known benefit in monitoring the properties of swelling as disclosed by Lowe et al. As Somervell discloses the amount of swelling, the time of swelling, the calculation of the rate (amount of swelling divided by the time of swelling), for its benefit in monitoring the characteristics of the polymer as disclosed by Lowe et al, would have been prima facie obvious to one of ordinary skill in the art. Moreover, as Somervell discloses that the temperature controls the amount of swelling, controlling the temperature would be prima facie obvious in order to control the swelling rate.
	With respect to Claim 19, Somerville discloses comprising a substrate configured to enable pattern formation of the block copolymer wherein the substrate is configured to enable the temperature controller to control the temperature of the substrate. See Figures 3A-3D and corresponding text.
	With respect to Claim 20, Somerville discloses wherein the substrate is configured to receive a plurality of wafers for pattern formation of the block copolymer. See Figures 3A-3D and corresponding text; and paragraphs 1-4, which pertain the semiconductor devices.
	With respect to Claim 21, Somerville discloses comprising a chamber configured to enable solvent vapour annealing of the block copolymer. See Figure 2 and corresponding text.
	With respect to Claim 22, Somerville discloses comprising injector configured to inject a solvent directly into the chamber, wherein the injector is arranged to inject a fixed mass of solvent directly into the chamber so as to achieve a defined solvent partial pressure within the chamber. See Figures 1-2 and corresponding text; and paragraphs 41-43.
	With respect to Claim 23, Somerville does not  disclose an “inlet configured to introduce turbulent flow of solvent within the chamber” ,  as required by the Claim at hand.
However, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use turbulent flow in the device/process of Somervell and Jin et al, as where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation . See Allen et al v. Coe, 57 USPQ 136. Moreover, discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Aller, 105 USPQ 233 (1955). In the present case the determination of the flow rate would have been prima facie obvious, as the reference discloses the flow rate is a result effective variable. See paragraphs 40-45 of Somerville. 

	With respect to Claim 24,  Somerville discloses the optical meter comprises at least one of a reflectometer, an ellipsometer. See paragraph 40.
	With respect to Claim 25,  Somerville discloses the optical meter is configured to measure the thickness of the polymer. See paragraph 40.
	With respect to Claim 26, Somerville inherently discloses the block copolymer has a high Flory Higgins parameter, as the same block copolymers are used. See paragraphs 32-35. 
	With respect to Claim 27, Somerville discloses measuring swelling of a block copolymer during solvent vapour annealing of the block copolymer; and controlling the temperature of the block copolymer based upon the measured swelling of the block copolymer. See paragraphs 40-54 and Claims 16-18.
With respect to Claim 28, Somerville discloses controlling the temperature comprises increasing or decreasing the temperature as required by the measured swelling. See paragraphs 40-54 and Claims 16-18.
With respect to Claim 29, Somerville disclose comprising the block copolymer on a substrate in a chamber to enable solvent vapour annealing of the block copolymer and injecting a solvent directly into the chamber. See Figure 2 and corresponding text.
	With respect to Claim 31, Somerville disclose comprising patterning the block copolymer. See Figures 3A -3D of Somerville.
	With respect to Claim 32, Somerville disclose comprising a substrate to receive a plurality of wafers for patterning. See Figures 3A-3D and corresponding text; and paragraphs 1-4, which pertain the semiconductor devices.
	With respect to Claim 33, Somerville disclose comprising vapour annealing of the block copolymer. See paragraphs 40-54 and the Abstract.
	With respect to Claim 34, Somerville does not  disclose or “introducing turbulent flow of solvent”, as required by the Claim at hand.
However, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use turbulent flow in the device/process of Somervell and Jin et al, as where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation . See Allen et al v. Coe, 57 USPQ 136. Moreover, discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Aller, 105 USPQ 233 (1955). In the present case the determination of the flow rate would have been prima facie obvious, as the reference discloses the flow rate is a result effective variable. See paragraphs 40-45 of Somerville. 
	With respect to Claim 35, Somerville disclose  wherein controlling the temperature comprises using a reflectometer. See paragraph 40. 

Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al, Nanopatterning via Solvent Vapor Annealing of Block Copolymer Thin Films, Chemistry of Materials, September 9, 2016, pages 1-53, “Jin et al”. 
 With respect to Claim 16, Jin et al discloses an apparatus (Figures 4a-4e)) comprising: an optical meter (page 18, last 10 lines)  configured to measure swelling of a block copolymer (page 18, last 10 lines) during solvent vapour annealing of the block copolymer; temperature controller (page 16, top 10 lines) configured to receive a control signal indicative  (Figure 4a) of the swelling of the block copolymer and control the temperature of the block copolymer as indicated by the control signal (page 19, lines 3-8). See Figures 4-5 and corresponding text; and pages 16-20. Moreover, Jin et al disclose swelling rates (D/min). See pages 18-19 and Figure 5 on page 20. Furthermore, Jin et al disclose that the swelling curve is determined by factors such as temperature; and that feedback loop and temperature control in the flow controlled system enhances reproducibility. See last 5 lines of page 18 and top 7 lines of page 19; and page 26, Figure 6.
Jin et al  differ from the claims at hand in that Jin et al does not explicitly disclose  “control the rate of swelling”. 
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to control the rate of swelling for its benefit in enhancing reproducibility as disclosed by Jin et al.  The control of a result effective parameter, temperature, for its known benefit, enhanced reproducibility, would have been prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 17, Jin et al discloses the temperature controller comprises a thermoelectric cooler. See page 16, lines 1-10.
	With respect to Claim 18, Jin et al discloses the temperature controller comprises control circuitry configured to receive the control signal indicative of the swelling of the block copolymer from the optical meter and control the thermoelectric cooler in response to the control signal. See Figure 4a and corresponding text.
	With respect to Claim 19, Jin et al discloses comprising a substrate configured to enable pattern formation of the block copolymer wherein the substrate is configured to enable the temperature controller to control the temperature of the substrate. See page 15, lines 1-10 , etching of material.
	With respect to Claim 20, Jin et al discloses wherein the substrate is configured to receive a plurality of wafers for pattern formation of the block copolymer. See page 15, Figure 2.
	With respect to Claim 21, Jin et al discloses comprising a chamber configured to enable solvent vapour annealing of the block copolymer. See Figure 4a and corresponding text.
	With respect to Claim 22, Jin et al discloses comprising injector configured to inject a solvent directly into the chamber, wherein the injector is arranged to inject a fixed mass of solvent directly into the chamber so as to achieve a defined solvent partial pressure within the chamber. See Figure 4a and corresponding text.
With respect to Claim 23, Jin et al does not  disclose an “inlet configured to introduce turbulent flow of solvent within the chamber” , as required by the Claim at hand.
However, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use turbulent flow in the device/process of  Jin et al, as where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation . See Allen et al v. Coe, 57 USPQ 136. Moreover, discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Aller, 105 USPQ 233 (1955). In the present case the determination of the flow rate would have been prima facie obvious, as the reference discloses the flow rate is a result effective variable. See paragraphs 40-45 of Somerville. 
	With respect to Claim 24, Jin et al disclose the optical meter comprises at least one of a reflectometer, an ellipsometer. See page 18, last 10 lines.
	With respect to Claim 25,  Jin et al disclose the optical meter is configured to measure the thickness of the polymer. See page 18, last 10 lines.
	With respect to Claim 26, Jin et al inherently disclose the block copolymer has a high Flory Higgins parameter, as the same type of copolymers are disclosed. See page 18, lines 1-10.
	With respect to Claim 27, Jin et al disclose measuring swelling of a block copolymer during solvent vapour annealing of the block copolymer; and controlling the temperature of the block copolymer based upon the measured swelling of the block copolymer. See Figure 4a and pages 16-18 and 19.
	With respect to Claim 28, Jin et al disclose controlling the temperature comprises increasing or decreasing the temperature as required by the measured swelling. See page 19.
	With respect to Claim 29, Jin et al disclose comprising the block copolymer on a substrate in a chamber to enable solvent vapour annealing of the block copolymer and injecting a solvent directly into the chamber. See Figure 4a and corresponding text.
	With respect to Claim 30, Jin et al disclose controlling the temperature comprises thermoelectric cooling. See page 16, and lines 1-10.
	With respect to Claim 31, Jin et al disclose comprising patterning the block copolymer. See page 15, etching of film.
	With respect to Claim 32, Jin et al disclose comprising a substrate to receive a plurality of wafers for patterning. See page 15 of Jin et al. 
	With respect to Claim 33, Jin et al disclose comprising vapour annealing of the block copolymer. See Figure 4a and 5;  and corresponding text.  
With respect to Claim 34, Jin et al does not  disclose  “introducing turbulent flow of solvent”, as required by the Claim at hand.
However, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use turbulent flow in the device/process of  Jin et al, as where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation . See Allen et al v. Coe, 57 USPQ 136. Moreover, discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Aller, 105 USPQ 233 (1955). In the present case the determination of the flow rate would have been prima facie obvious, as the reference discloses the flow rate is a result effective variable. See paragraphs 40-45 of Somerville. 
	With respect to Claim 35, Jin et al disclose wherein controlling the temperature comprises using a reflectometer. See page 16, last 10 lines.
				Response to Applicants’ Arguments 
	With respect to Applicants arguments pertaining to Somervell and Jin et al, and  the limitation  “control the temperature of the block copolymer”, as opposed to controlling the chamber temperature, controlling the temperature of the chamber  would inherently control the temperature of the block copolymer which is in the chamber. Applicants arguments pertaining to controlling the rate of swelling have been addressed in the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
May 25, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812